THE CLOROX COMPANY

Floating Rate Senior Notes due December 2007
4.20% Senior Notes due January 2010
5.00% Senior Notes due January 2015

______________

Purchase Agreement



November 30, 2004

Citigroup Global Markets Inc.,

Goldman, Sachs & Co. and

J.P. Morgan Securities Inc.,
as representatives (“Representatives”)
of the several Purchasers
named in Schedule I hereto,

c/o Goldman, Sachs & Co.,
85 Broad Street,
New York, New York 10004

Ladies and Gentlemen:

The Clorox Company, a Delaware corporation (the “Company”), proposes, subject to
the terms and conditions stated herein, to issue and sell to the Purchasers
named in Schedule I hereto (the “Purchasers”) the principal amount of notes of
various maturities specified above (collectively, the “Securities”) set forth
opposite the name of each such Purchaser on Schedule I hereto.


THE COMPANY REPRESENTS AND WARRANTS TO, AND AGREES WITH, EACH OF THE PURCHASERS
THAT:

A preliminary offering memorandum, dated November 30, 2004 (the “Preliminary
Offering Memorandum”) and an offering memorandum, dated November 30, 2004 (the
“Offering Memorandum”) have been prepared in connection with the offering of the
Securities.  Any reference to the Preliminary Offering Memorandum or the
Offering Memorandum shall be deemed to refer to and include the Company’s most
recent Annual Report on Form 10-K (“Form 10-K”) and all subsequent documents
filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”) on or prior to
the date of the Preliminary Offering Memorandum or the Offering Memorandum, as
the case may be, and any reference to the Preliminary Offering Memorandum or the
Offering Memorandum, as the case may be, as amended or supplemented, as of any
specified date, shall be deemed to include (i) any documents filed with the
Commission pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after
the date of the Preliminary Offering Memorandum or the Offering Memorandum, as
the case may be, and prior to such specified date and (ii) any Additional Issuer
Information (as defined in Section 5(f)) furnished by the Company prior to the
completion of the distribution of the Securities; and all documents filed under
the Exchange Act and so deemed to be included in the Preliminary Offering
Memorandum or the Offering Memorandum, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports”.  The
Exchange Act Reports, when they were or are filed with the Commission, conformed
or will conform in all material respects to the applicable requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder. The Preliminary Offering Memorandum or the Offering Memorandum and
any amendments or supplements thereto and the Exchange Act Reports did not and
will not, as of their respective dates, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by a Purchaser
through the Representatives expressly for use therein;

Prior to the date hereof, neither the Company nor any of its affiliates has
taken any action which is designed to or which has constituted or which might
have been expected to cause or result in stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Securities;

When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A under
the United States Securities Act of 1933, as amended (the “Act”)) as securities
which are listed on a national securities exchange registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system;

The Company is subject to Section 13 or 15(d) of the Exchange Act;

Neither the Company, nor any person acting on its or their behalf has offered or
sold the Securities by means of any general solicitation or general advertising
within the meaning of Rule 502(c) under the Act or, with respect to Securities
sold outside the United States to non-U.S. persons (as defined in Rule 902 under
the Act), by means of any directed selling efforts within the meaning of Rule
902 under the Securities Act and the Company, any affiliate of the Company and
any person acting on its or their behalf has complied with and will implement
the “offering restriction” within the meaning of such Rule 902;

Within the preceding six months, neither the Company nor any other person acting
on behalf of the Company has offered or sold to any person any Securities, or
any securities of the same or a similar class as the Securities, other than
Securities offered or sold to the Purchasers hereunder.  The Company will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Act) of any Securitiesor any substantially similar security issued by
the Company, within six months subsequent to the date on which the distribution
of the Securities has been completed (as notified to the Company by Goldman,
Sachs & Co.), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Securitiesin the
United States and to U.S. persons contemplated by this Agreement as transactions
exempt from the registration provisions of the Act;

Each of the Company and each of its material subsidiaries (individually a
“Subsidiary” and collectively the “Subsidiaries”) has been duly incorporated and
is validly existing as a corporation (or other relevant organizational form) in
good standing under the laws of the jurisdiction in which it is chartered or
organized with full organizational power and authority to own or lease, as the
case may be, and to operate its properties and conduct its business as described
in the Preliminary Offering Memorandum and the Offering Memorandum, and is duly
qualified to do business as a foreign corporation (or other relevant
organizational form) and is in good standing under the laws of each jurisdiction
which requires such qualification, except where the failure to be so qualified
could not reasonably be expected to have a material adverse effect on the
financial condition, results of operations, or on the earnings or business
affairs   of the Company and the Subsidiaries, considered as one enterprise,
whether or not arising in the ordinary course of business (a “Material Adverse
Effect”).  As used herein, “material subsidiary” means any subsidiary of the
Company with net sales in excess of 10% of consolidated net sales for the most
recently completed fiscal year, net earnings in excess of 10% of consolidated
net earnings for the most recently completed fiscal year or total assets in
excess of 10% of consolidated total assets at the end of such fiscal year.  As
of the date hereof, the Company’s only material subsidiaries are: (i) The Clorox
Sales Company; (ii) The Kingsford Products Company; (iii) The Glad Products
Company; (iv) The HV Food Products Company; (v) Glad Manufacturing Company; and
(vi) The Clorox International Company.

All the outstanding shares of capital stock of each Subsidiary have been duly
and validly authorized and issued and are fully paid and nonassessable, and,
except as otherwise set forth in the Preliminary Offering Memorandum and the
Offering Memorandum, all outstanding shares of capital stock of the Subsidiaries
are owned by the Company either directly or through wholly owned subsidiaries
free and clear of any perfected security interest or any other security
interests, claims, liens or encumbrances.

The indenture relating to the Securities (the “Indenture”) has been duly
authorized and, at the Time of Delivery (as defined below), will have been
executed and delivered by the Company and (assuming the due authorization,
execution and delivery thereof by the Trustee) will be a valid and legally
binding obligation of the Company enforceable in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting enforcement of
creditors’ rights generally or by general equity principles (whether considered
in a proceeding in equity or at law); and the Indenture is in a form that
permits it to become qualified under the Trust Indenture Act.

The Securities have been duly authorized for issuance, offer and sale pursuant
to this Agreement and, when issued, authenticated and delivered pursuant to the
provisions of this Agreement and the Indenture against payment of the
consideration therefor specified in the Offering Memorandum, the Securities will
constitute valid and legally binding obligations of the Company enforceable in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting enforcement of creditors’ rights generally or by general equity
principles (whether considered in a proceeding in equity or at law); and the
Securities and the Indenture are accurately summarized in all material respects
in the Preliminary Offering Memorandum and the Offering Memorandum.

The registration rights agreement relating to the Securities (the “Registration
Rights Agreement”) has been duly authorized and, at the Time of Delivery, will
have been validly executed and delivered by the Company and will be a valid and
legally binding obligation of the Company enforceable in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting enforcement of
creditors’ rights generally or by general equity principles (whether considered
in a proceeding in equity or at law).

This Agreement has been duly authorized, executed and delivered by the Company.

The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Preliminary Offering Memorandum and the Offering Memorandum, will not be an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein, except for the registration of the Securities and/or the
Exchange Securities (defined below) under the Act as contemplated by the
Registration Rights Agreement and such as may be required under the blue sky
laws of any jurisdiction in connection with the purchase and distribution of the
Securities by the Underwriters in the manner contemplated herein and in the
Offering Memorandum.

Neither the issue and sale of the Securities nor the consummation of any other
of the transactions herein contemplated nor the fulfillment of the terms hereof
will conflict with, result in a breach or violation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the charter or bylaws of the Company or any of its
subsidiaries, (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject,
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties, other than, in the case of clauses (ii) and (iii), conflicts,
breaches or liens (considered in the aggregate) which could not reasonably be
expected to have a Material Adverse Effect.

No holders of securities of the Company have rights to the registration of such
securities under any registration statement contemplated by the Registration
Rights Agreement.

The consolidated financial statements of the Company and its consolidated
subsidiaries incorporated by reference in the Preliminary Offering Memorandum
and the Offering Memorandum present fairly in all material respects the
financial condition, results of operations and cash flows of the Company as of
the dates and for the periods indicated, comply as to form with the applicable
accounting requirements of the Exchange Act and have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein).

Ernst & Young LLP, who has audited certain financial statements incorporated by
reference in the Preliminary Offering Memorandum and the Offering Memorandum, is
an independent registered public accounting firm with respect to the Company as
required by the Exchange Act and the applicable published rules and regulations
thereunder.   Deloitte & Touche LLP, who has audited certain financial
statements incorporated by reference in the Preliminary Offering Memorandum and
the Offering Memorandum, was, at the time of auditing such financial statements,
an independent registered public accounting firm with respect to the Company as
required by the Exchange Act and the applicable published rules and regulations
thereunder.

No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of the
Subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance of this Agreement or the consummation of any
of the transactions contemplated hereby or (ii) could reasonably be expected to
have a Material Adverse Effect, except as set forth in or contemplated in the
Preliminary Offering Memorandum and the Offering Memorandum (exclusive of any
supplement thereto dated after the date hereof).

Neither the Company nor any Subsidiary is in violation or default of (i) any
provision of its charter or bylaws, (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which it is a party
or bound or to which its property is subject, or (iii) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable, other than, in the case of  each clause (ii) and (iii) above, any
violations or defaults (considered in the aggregate) which could not reasonably
be expected to have a Material Adverse Effect.  Schedule II hereto lists each
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument with
respect to which a default by the Company could reasonably be expected to have a
Material Adverse Effect.

The Company and the Subsidiaries are (i) in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except where such non-compliance with Environmental Laws, failure to receive, or
comply with, required permits, licenses or other approvals, or liability would
not, individually or in the aggregate, have a Material Adverse Effect, except as
set forth in or contemplated in the Preliminary Offering Memorandum and the
Offering Memorandum (exclusive of any supplement thereto dated after the date
hereof).  The Company has disclosed in the Preliminary Offering Memorandum and
the Offering Memorandum, all such actions where it or its Subsidiaries has been
named as a “potentially responsible party,” except where such actions could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

The Company and the Subsidiaries own, possess, license or have other rights to
use, on reasonable terms, all patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other intellectual property
(collectively, the “Intellectual Property”) necessary for the conduct of the
Company’s business as now conducted.  With respect to the Intellectual Property,
(a) neither the Company nor any of the Subsidiaries has received written notice
of infringement or misappropriation of or conflict with asserted rights of
others with respect to any Intellectual Property, except as has been disclosed
in the Preliminary Offering Memorandum and the Offering Memorandum and (b) there
is no pending or threatened action, suit, proceeding or claim by others
challenging the Company’s or any Subsidiary’s rights in or to any such
Intellectual Property, or any facts which would render any Intellectual Property
invalid or inadequate to protect the interest of the Company or any such
Subsidiary therein, and which infringement, misappropriation or conflict or
invalidity or inadequacy, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

Except as disclosed in the Preliminary Offering Memorandum and the Offering
Memorandum, the Company does not have any material lending or other relationship
with the Representatives or lending affiliate of the Representatives.

Since the date of the most recent financial statements included or incorporated
by reference in the Preliminary Offering Memorandum and the Offering Memorandum
(exclusive of any supplement thereto dated after the date hereof), there has
been no material adverse change in the financial condition, business prospects,
results of operations, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as set forth in, incorporated by reference
in or contemplated in the Offering Memorandum (exclusive of any supplement
thereto dated after the date hereof).

Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Purchasers in connection with the offering of
the Securities shall be deemed a representation and warranty by the Company, as
to matters covered thereby, to each Purchaser.


SUBJECT TO THE TERMS AND CONDITIONS HEREIN SET FORTH, THE COMPANY AGREES TO
ISSUE AND SELL TO EACH OF THE PURCHASERS, AND EACH OF THE PURCHASERS AGREES,
SEVERALLY AND NOT JOINTLY, TO PURCHASE FROM THE COMPANY, THE PRINCIPAL AMOUNT OF
EACH SECURITIES SET FORTH OPPOSITE THE NAME OF SUCH PURCHASER IN SCHEDULE I
HERETO, AT THE PURCHASE PRICE (PLUS ACCRUED INTEREST, IF ANY, FROM DECEMBER 3,
2004 UNTIL THE TIME OF DELIVERY) SET FORTH ON SCHEDULE I HERETO.


UPON THE AUTHORIZATION BY YOU OF THE RELEASE OF THE SECURITIES, THE SEVERAL
PURCHASERS PROPOSE TO OFFER THE SECURITIESFOR SALE UPON THE TERMS AND CONDITIONS
SET FORTH IN THIS AGREEMENT AND THE OFFERING MEMORANDUM AND EACH PURCHASER
HEREBY REPRESENTS AND WARRANTS TO, AND AGREES WITH THE COMPANY THAT:

It will offer and sell the Securities only to: (i) persons who it reasonably
believes are “qualified institutional buyers” (“QIBs”) within the meaning of
Rule 144A under the Act in transactions meeting the requirements of Rule 144A
or, (ii) upon the terms and conditions set forth in Annex I to this Agreement;

It is an Institutional Accredited Investor; and

It will not offer or sell the Securities by any form of general solicitation or
general advertising, including but not limited to the methods described in Rule
502(c) under the Act.


        THE SECURITIES TO BE PURCHASED BY EACH PURCHASER HEREUNDER WILL BE
REPRESENTED BY ONE OR MORE DEFINITIVE GLOBAL SECURITIES IN BOOK-ENTRY FORM WHICH
WILL BE DEPOSITED BY OR ON BEHALF OF THE COMPANY WITH THE DEPOSITORY TRUST
COMPANY (“DTC”) OR ITS DESIGNATED CUSTODIAN.  THE COMPANY WILL DELIVER THE
SECURITIES TO GOLDMAN, SACHS & CO., FOR THE ACCOUNT OF EACH PURCHASER, AGAINST
PAYMENT BY OR ON BEHALF OF SUCH PURCHASER OF THE PURCHASE PRICE THEREFOR BY
FEDERAL (SAME DAY) FUNDS, BY CAUSING DTC TO CREDIT THE SECURITIES TO THE ACCOUNT
OF GOLDMAN, SACHS & CO. AT DTC.  THE COMPANY WILL CAUSE THE CERTIFICATES
REPRESENTING THE SECURITIES TO BE MADE AVAILABLE TO GOLDMAN, SACHS & CO. FOR
CHECKING AT LEAST TWENTY-FOUR HOURS PRIOR TO THE TIME OF DELIVERY AT THE OFFICE
OF DTC OR ITS DESIGNATED CUSTODIAN (THE “DESIGNATED OFFICE”).  THE TIME AND DATE
OF SUCH DELIVERY AND PAYMENT SHALL BE 9:30 A.M., NEW YORK CITY TIME, ON DECEMBER
3, 2004 OR SUCH OTHER TIME AND DATE AS THE REPRESENTATIVES AND THE COMPANY MAY
AGREE UPON IN WRITING.  SUCH TIME AND DATE ARE HEREIN CALLED THE “TIME OF
DELIVERY”.


THE DOCUMENTS TO BE DELIVERED AT THE TIME OF DELIVERY BY OR ON BEHALF OF THE
PARTIES HERETO PURSUANT TO SECTION 7 HEREOF, INCLUDING THE CROSS-RECEIPT FOR THE
SECURITIES AND ANY ADDITIONAL DOCUMENTS REQUESTED BY THE PURCHASERS IN
ACCORDANCE WITH THIS AGREEMENT, WILL BE DELIVERED AT SUCH TIME AND DATE AT THE
OFFICES OF CAHILL GORDON & REINDEL LLP, 80 PINE STREET, NEW YORK, NEW YORK 10005
(THE “CLOSING LOCATION”), AND THE SECURITIES WILL BE DELIVERED AT THE DESIGNATED
OFFICE, ALL AT THE TIME OF DELIVERY.  A MEETING WILL BE HELD AT THE CLOSING
LOCATION NO LATER THAN 8:00 P.M., NEW YORK CITY TIME, ON THE NEW YORK BUSINESS
DAY NEXT PRECEDING THE TIME OF DELIVERY, AT WHICH MEETING THE FINAL DRAFTS OF
THE DOCUMENTS TO BE DELIVERED PURSUANT TO THE PRECEDING SENTENCE WILL BE
AVAILABLE FOR REVIEW BY THE PARTIES HERETO.  FOR THE PURPOSES OF THIS SECTION 4,
“NEW YORK BUSINESS DAY” SHALL MEAN EACH MONDAY, TUESDAY, WEDNESDAY, THURSDAY AND
FRIDAY WHICH IS NOT A DAY ON WHICH BANKING INSTITUTIONS IN NEW YORK ARE
GENERALLY AUTHORIZED OR OBLIGATED BY LAW OR EXECUTIVE ORDER TO CLOSE.


THE COMPANY AGREES WITH EACH OF THE PURCHASERS:

To prepare the Preliminary Offering Memorandum and Offering Memorandum in a form
approved by you; to make no amendment or any supplement to the Preliminary
Offering Memorandum or Offering Memorandum which shall be disapproved by you
promptly after reasonable notice thereof; and to furnish you with copies
thereof;

Promptly from time to time to take such action as you may reasonably request to
qualify the Securities for offering and sale under the securities laws of such
jurisdictions as you may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Securities, provided
that in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction;

To furnish the Purchasers with an electronic copy of the Preliminary Offering
Memorandum and electronic and physical printed copies of the Offering Memorandum
and each amendment or supplement thereto in such quantities as you may from time
to time reasonably request, and if, at any time prior to the earlier of (i) the
expiration of nine months after the date of the Offering Memorandum or (ii) such
time as all of the Securities have been exchanged for Exchange Securities, any
event shall have occurred as a result of which the Offering Memorandum as then
amended or supplemented would include an untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
Offering Memorandum is delivered, not misleading, or, if for any other reason it
shall be necessary or desirable during such same period to amend or supplement
the Offering Memorandum, to notify you and upon your request to prepare and
furnish without charge to each Purchaser and to any dealer in securities as many
writtenand electronic copies as you may from time to time reasonably request of
an amended Offering Memorandum or a supplement to the Offering Memorandum which
will correct such statement or omission or effect such compliance;

From the date hereof until the Time of Delivery, not to, and to cause its
subsidiaries or other affiliates over which the Company exercises management or
voting control, and any person acting on the Company’s behalf, not to, without
the prior written consent of the Representatives, offer, sell, contract to sell
or otherwise dispose of, except as provided hereunder, any securities of the
Company that are substantially similar to the Securities.

Not to be or become, at any time prior to the expiration of two years after the
Time of Delivery, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act;

At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the Act;

To furnish to the holders of the Securities as soon as practicable after the end
of each fiscal year an annual report (including a balance sheet and statements
of income, stockholders' equity and cash flows of the Company and its
consolidated subsidiaries certified by independent public accountants) and, as
soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the date of the
Offering Memorandum), to make available to its stockholders consolidated summary
financial information of the Company and its subsidiaries for such quarter in
reasonable detail (it being understood that all reports or other communications
filed by means of the Commission’s Electronic Data Gathering and Retrieval
system shall be deemed to have been delivered to you as required by this
section);

During a period of three years from the date of the Offering Memorandum, to
furnish to you copies of all reports or other communications (financial or
other) furnished to stockholders of the Company, and to deliver to you as soon
as they are available, copies of any reports and financial statements furnished
to or filed with the Commission or any securities exchange on which the
Securities or any class of securities of the Company is listed (it being
understood that all reports or other communications filed by means of the
Commission’s Electronic Data Gathering and Retrieval system shall be deemed to
have been delivered to you as required by this section);

During the period of two years after the Time of Delivery, the Company will not,
and will not permit any of its “affiliates” (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them;

The Company shall file and use its best efforts to cause to be declared or
become effective under the Securities Act, on or prior to 180 days after the
Time of Delivery, a registration statement on Form S-4 providing for the
registration of several series of debt securities of the Company, with terms
identical to the Securities (the “Exchange Securities”), and the exchange of the
Securities for the Exchange Securities, all in a manner which will permit
persons who acquire the Exchange Securities to resell the Exchange Securities
pursuant to Section 4(1) of the Act, subject to compliance with applicable
Commission policy as in effect on the date of this Agreement enunciated in
Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters; and

To use the net proceeds received by it from the sale of the Securities pursuant
to this Agreement in the manner specified in the Offering Memorandum under the
caption “Use of Proceeds.”


THE COMPANY COVENANTS AND AGREES WITH THE SEVERAL PURCHASERS THAT THE COMPANY
WILL PAY OR CAUSE TO BE PAID THE FOLLOWING: (I) THE FEES, DISBURSEMENTS AND
EXPENSES OF THE COMPANY'S COUNSEL AND ACCOUNTANTS IN CONNECTION WITH THE ISSUE
OF THE SECURITIES AND ALL OTHER EXPENSES IN CONNECTION WITH THE PREPARATION,
PRINTING AND FILING OF THE PRELIMINARY OFFERING MEMORANDUM AND THE OFFERING
MEMORANDUM AND ANY AMENDMENTS AND SUPPLEMENTS THERETO AND THE MAILING AND
DELIVERING OF COPIES THEREOF TO THE PURCHASERS AND DEALERS; (II) THE COST OF
PRINTING OR PRODUCING ANY AGREEMENT AMONG PURCHASERS, THIS AGREEMENT, THE
INDENTURE, THE SECURITIES, THE REGISTRATION RIGHTS AGREEMENT, ANY BLUE SKY AND
LEGAL INVESTMENT SURVEYS, CLOSING DOCUMENTS (INCLUDING ANY COMPILATIONS THEREOF)
AND ANY OTHER DOCUMENTS IN CONNECTION WITH THE OFFERING, PURCHASE, SALE AND
DELIVERY OF THE SECURITIES; (III) ALL EXPENSES IN CONNECTION WITH THE
QUALIFICATION OF THE SECURITIES FOR OFFERING AND SALE UNDER STATE SECURITIES
LAWS AS PROVIDED IN SECTION 5(B) HEREOF, INCLUDING THE FEES AND DISBURSEMENTS OF
COUNSEL FOR THE PURCHASERS IN CONNECTION WITH SUCH QUALIFICATION AND IN
CONNECTION WITH THE BLUE SKY AND LEGAL INVESTMENT SURVEYS; (IV) ANY FEES CHARGED
BY SECURITIES RATING SERVICES FOR RATING THE SECURITIES; (V) THE COST OF
PREPARING THE SECURITIES; (VI) THE FEES AND EXPENSES OF THE TRUSTEE AND ANY
AGENT OF THE TRUSTEE AND THE FEES AND DISBURSEMENTS OF COUNSEL FOR THE TRUSTEE
IN CONNECTION WITH THE INDENTURE AND THE SECURITIES; AND (VII) ALL OTHER COSTS
AND EXPENSES INCIDENT TO THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER WHICH ARE
NOT OTHERWISE SPECIFICALLY PROVIDED FOR IN THIS SECTION.  IT IS UNDERSTOOD,
HOWEVER, THAT, EXCEPT AS PROVIDED IN THIS SECTION, AND SECTIONS 8 AND 11 HEREOF,
THE PURCHASERS WILL PAY ALL OF THEIR OWN COSTS AND EXPENSES, INCLUDING THE FEES
OF THEIR COUNSEL, TRANSFER TAXES ON RESALE OF ANY OF THE SECURITIES BY THEM, AND
ANY ADVERTISING EXPENSES CONNECTED WITH ANY OFFERS THEY MAY MAKE.


THE OBLIGATIONS OF THE PURCHASERS HEREUNDER SHALL BE SUBJECT, IN THEIR
DISCRETION, TO THE CONDITION THAT ALL REPRESENTATIONS AND WARRANTIES AND OTHER
STATEMENTS OF THE COMPANY HEREIN ARE, AT AND AS OF THE TIME OF DELIVERY, TRUE
AND CORRECT, THE CONDITION THAT THE COMPANY SHALL HAVE PERFORMED ALL OF ITS
OBLIGATIONS HEREUNDER THERETOFORE TO BE PERFORMED, AND THE FOLLOWING ADDITIONAL
CONDITIONS:

Cahill Gordon & Reindel LLP, counsel for the Purchasers, shall have furnished to
you such opinion or opinions as you may reasonably request, and such counsel
shall have received such papers and information as they may reasonably request
to enable them to pass upon such matters;

Morrison & Foerster LLP, counsel for the Company, shall have furnished to you
their written opinion, dated the Time of Delivery, in form and substance
satisfactory to you, to the effect that:

This Agreement has been duly authorized, executed and delivered by the Company;

Assuming due authentication of the Securities by the Trustee in accordance with
the Indenture, the Securities have been duly authorized, executed, issued and
delivered and constitute valid and legally binding obligations of the Company
entitled to the benefits provided by the Indenturesubject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and
the Securities and the Indentureconform to the descriptions thereof in the
Offering Memorandum;

The Indenturehas been duly authorized, executed and delivered by the Company
and, assuming due authorization, execution and delivery thereof by the Trustee,
constitutes a valid and legally binding instrument, enforceable in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors' rights and to general equity principles;

The Registration Rights Agreementhas been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
thereof by the Representatives, constitutes a valid and legally binding
instrument, enforceable in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors' rights and to general equity
principles and to the possibility public policy limitations on rights to
indemnification or contribution;

The statements set forth in the Offering Memorandum under the
caption “Description of Notes”, insofar as they purport to constitute a summary
of the terms of the Securities, the Indenture and the Registration Rights
Agreement, under the caption “Material Federal Income Tax Considerations”,
insofar as they purport to describe the provisions of the laws and documents
referred to therein, are accurate, complete and fair;

No registration of the Securitiesunder the Act, and no qualification of an
indenture under the United States Trust Indenture Act of 1939 with respect
thereto, is required for the offer, sale and initial resale of the Securities by
the Purchasers in the manner contemplated by this Agreement; and

The Company is not an “investment company”, as such term is defined in the
Investment Company Act.

In addition, such counsel shall state that, based upon conferences with the
Representatives, the Company’s representatives and the Company’s accountants
concerning the Offering Memorandum, and such counsel’s consideration of the
matters required to be stated therein and the statements contained therein
(although such counsel may state that it has not independently verified the
accuracy, completeness or fairness of such statements), nothing has come to such
counsel’s attention that leads such counsel to believe that the Offering
Memorandum (or any supplement thereto) as of the date of the Offering Memorandum
(or any such supplement) and as of the Time of Delivery, contained or contains
an untrue statement of a material fact or omitted or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (other than the
financial statements (including the notes thereto), supporting schedules and
other financial and statistical information derived therefrom).

The Senior Vice President – General Counsel for the Company, shall have
furnished to you his written opinion, dated the Time of Delivery, in form and
substance satisfactory to you, to the effect that:

The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware, with power and
authority (corporate and other) to own its properties and conduct its business
as described in the Offering Memorandum;

The Company has an authorized capitalization as set forth in the Offering
Memorandum.

The Company has been duly qualified as a foreign corporation for the transaction
of business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, or is subject to no material liability or disability by
reason of the failure to be so qualified in any such jurisdiction (such counsel
being entitled to rely in respect of the opinion in this clause upon opinions of
local counsel and in respect of matters of fact upon certificates of officers of
the Company, provided that such counsel shall state that they believe that both
you and they are justified in relying upon such opinions and certificates);

Each Subsidiary of the Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
incorporation; and all of the issued shares of capital stock of each such
Subsidiary have been duly and validly authorized and issued, are fully paid and
non‑assessable, and (except for directors' qualifying shares) are owned directly
or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims (such counsel being entitled to rely in respect of the
opinion in this clause upon opinions of local counsel and in respect of matters
of fact upon certificates of officers of the Company or its subsidiaries,
provided that such counsel shall state that they believe that both you and they
are justified in relying upon such opinions and certificates);

To the best of such counsel's knowledge and other than as set forth in the
Offering Memorandum, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
of the Company or any of its subsidiaries is the subject which, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect; and, to the best of such counsel's
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others;

The issue and sale of the Securities and the compliance by the Company with all
of the provisions of the Securities, the Indenture, the Registration Rights
Agreement and this Agreement and the consummation of the transactions herein and
therein contemplated will not conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument that the Company is required to file as an exhibit to its Form 10-K
or that is otherwise listed on Schedule II hereto (collectively, “Material
Contracts”), except where such breach, violation or default could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, nor will such actions result in any violation of the provisions of the
Certificate of Incorporation or Bylaws of the Company or any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties;

No consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Securities or the consummation by the Company of the transactions
contemplated by this Agreement, the Indenture or the Registration Rights
Agreement, except for the registration of the Securities and/or the Exchange
Securities under the Act as contemplated by the Registration Rights Agreement
and such consents, approvals, authorizations, registrations or qualifications as
may be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Purchasers;

Neither the Company nor any of its Subsidiaries is in violation of (A) its 
Certificate of Incorporation, (B) its Bylaws or (C) in default in the
performance or observance of any Material Contract, except, in the case of (C),
where such default could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; and

The Exchange Act Reports (other than the financial statements and related
schedules therein, as to which such counsel need express no opinion), when they
were filed with the Commission, complied as to form in all material respects
with the requirements of the Exchange Act, and the rules and regulations of the
Commission thereunder.

In addition, such counsel shall state that nothing has come to such counsel’s
attention that leads such counsel to believe that the Offering Memorandum (or
any supplement thereto) as of the date of the Offering Memorandum (or any such
supplement) and as of the Time of Delivery, contained or contains an untrue
statement of a material fact or omitted or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (other than the
financial statements (including the notes thereto), supporting schedules and
other financial and statistical information derived therefrom).

On the date of the Offering Memorandum prior to the execution of this Agreement
and also at the Time of Delivery, each of Ernst & Young LLP and Deloitte &
Touche LLP shall have furnished to you a letter or letters, dated the respective
dates of delivery thereof, in form and substance satisfactory to you and your
counsel;

  Neither the Company nor any of its subsidiaries shall have sustained since the
date of the latest audited financial statements included in the Offering
Memorandum any loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the Offering Memorandum, and (ii) since the respective
dates as of which information is given in the Offering Memorandum there shall
not have been any change in the capital stock or long‑term debt of the Company
or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the general affairs, management, financial
position, stockholders' equity or results of operations of the Company and its
subsidiaries, otherwise than as set forth or contemplated in the Offering
Memorandum, the effect of which, in any such case described in clause (i) or
(ii), is in the judgment of the Representatives so material and adverse as to
make it impracticable or inadvisable to proceed with the public offering or the
delivery of the Securities on the terms and in the manner contemplated in this
Agreement and  in the Offering Memorandum;

On or after the date hereof (i) no downgrading shall have occurred in the rating
accorded the Company's debt securities by any “nationally recognized statistical
rating organization”, as that term is defined by the Commission for purposes of
Rule 436(g)(2) under the Act, and (ii) no such organization shall have issued a
public announcement that it has under surveillance or review, with possible
negative implications, its rating of any of the Company's debt securities;

On or after the date hereof there shall not have occurred any of the following:
(i) a suspension or material limitation in trading in securities generally on
the New York Stock Exchange; (ii) a suspension or material limitation in trading
in the Company’s securities on the New York Stock Exchange; (iii) a general
moratorium on commercial banking activities declared by either Federal or New
York State authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war; or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the public
offering or the delivery of the Securities on the terms and in the manner
contemplated in the Offering Memorandum;

The Company shall have furnished or caused to be furnished to you at the Time of
Delivery certificates of officers of the Company satisfactory to you as to the
accuracy of the representations and warranties of the Company herein at and as
of such Time of Delivery, as to the performance by the Company of all of its
obligations hereunder to be performed at or prior to such Time of Delivery, as
to the matters set forth in subsections (e) and (f) of this Section and as to
such other matters as you may reasonably request.


  THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS EACH PURCHASER AGAINST ANY
LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH SUCH
PURCHASER MAY BECOME SUBJECT, UNDER THE ACT OR OTHERWISE, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT
OF OR ARE BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY PRELIMINARY OFFERING MEMORANDUM OR THE OFFERING
MEMORANDUM, OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR ARISE OUT OF OR ARE BASED
UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND WILL REIMBURSE EACH PURCHASER
FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH PURCHASER IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM AS SUCH
EXPENSES ARE INCURRED; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE LIABLE
IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY
ARISES OUT OF OR IS BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT
OR OMISSION OR ALLEGED OMISSION MADE INANY PRELIMINARY OFFERING MEMORANDUM OR
THE OFFERING MEMORANDUM OR ANY SUCH AMENDMENT OR SUPPLEMENT IN RELIANCE UPON AND
IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY ANY PURCHASER
THROUGH THE REPRESENTATIVES EXPRESSLY FOR USE THEREIN.


EACH PURCHASER WILL INDEMNIFY AND HOLD HARMLESS THE COMPANY AGAINST ANY LOSSES,
CLAIMS, DAMAGES OR LIABILITIES TO WHICH THE COMPANY MAY BECOME SUBJECT, UNDER
THE ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR
ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON AN UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY PRELIMINARY
OFFERING MEMORANDUM OR THE OFFERING MEMORANDUM, OR ANY AMENDMENT OR SUPPLEMENT
THERETO, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO
STATE THEREIN A MATERIAL FACT OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, IN EACH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE
IN ANY PRELIMINARY OFFERING MEMORANDUM OR THE OFFERING MEMORANDUM OR ANY SUCH
AMENDMENT OR SUPPLEMENT IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY SUCH PURCHASER THROUGH THE
REPRESENTATIVES EXPRESSLY FOR USE THEREIN; AND WILL REIMBURSE THE COMPANY FOR
ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THE COMPANY IN CONNECTION
WITH INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM AS SUCH EXPENSES ARE
INCURRED.


PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER SUBSECTION (A) OR (B) ABOVE
OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY SHALL, IF A
CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY UNDER SUCH
SUBSECTION, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT
THEREOF; BUT THE OMISSION SO TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE
IT FROM ANY LIABILITY WHICH IT MAY HAVE TO ANY INDEMNIFIED PARTY OTHERWISE THAN
UNDER SUCH SUBSECTION.  IN CASE ANY SUCH ACTION SHALL BE BROUGHT AGAINST ANY
INDEMNIFIED PARTY AND IT SHALL NOTIFY THE INDEMNIFYING PARTY OF THE COMMENCEMENT
THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE THEREIN AND, TO
THE EXTENT THAT IT SHALL WISH, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY NOTIFIED, TO ASSUME THE DEFENSE THEREOF, WITH COUNSEL SATISFACTORY TO
SUCH INDEMNIFIED PARTY (WHO SHALL NOT, EXCEPT WITH THE CONSENT OF THE
INDEMNIFIED PARTY, BE COUNSEL TO THE INDEMNIFYING PARTY), AND, AFTER NOTICE FROM
THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME
THE DEFENSE THEREOF, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO SUCH
INDEMNIFIED PARTY UNDER SUCH SUBSECTION FOR ANY LEGAL EXPENSES OF OTHER COUNSEL
OR ANY OTHER EXPENSES, IN EACH CASE SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED
PARTY, IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF
INVESTIGATION.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, EFFECT THE SETTLEMENT OR COMPROMISE OF, OR CONSENT TO THE
ENTRY OF ANY JUDGMENT WITH RESPECT TO, ANY PENDING OR THREATENED ACTION OR CLAIM
IN RESPECT OF WHICH INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT HEREUNDER
(WHETHER OR NOT THE INDEMNIFIED PARTY IS AN ACTUAL OR POTENTIAL PARTY TO SUCH
ACTION OR CLAIM) UNLESS SUCH SETTLEMENT, COMPROMISE OR JUDGMENT (I) INCLUDES AN
UNCONDITIONAL RELEASE OF THE INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF
SUCH ACTION OR CLAIM AND (II) DOES NOT INCLUDE A STATEMENT AS TO, OR AN
ADMISSION OF, FAULT, CULPABILITY OR A FAILURE TO ACT, BY OR ON BEHALF OF ANY
INDEMNIFIED PARTY.


IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 8 IS UNAVAILABLE TO OR
INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER SUBSECTION (A) OR (B)
ABOVE IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) REFERRED TO THEREIN, THEN EACH INDEMNIFYING PARTY SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF)
IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED
BY THE COMPANY ON THE ONE HAND AND THE PURCHASERS ON THE OTHER FROM THE OFFERING
OF THE SECURITIES.  IF, HOWEVER, THE ALLOCATION PROVIDED BY THE IMMEDIATELY
PRECEDING SENTENCE IS NOT PERMITTED BY APPLICABLE LAW OR IF THE INDEMNIFIED
PARTY FAILED TO GIVE THE NOTICE REQUIRED UNDER SUBSECTION (C) ABOVE, THEN EACH
INDEMNIFYING PARTY SHALL CONTRIBUTE TO SUCH AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY SUCH
RELATIVE BENEFITS BUT ALSO THE RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND
THE PURCHASERS ON THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH
RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT
THEREOF), AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY ON THE ONE HAND AND THE PURCHASERS ON THE OTHER
SHALL BE DEEMED TO BE IN THE SAME PROPORTION AS THE TOTAL NET PROCEEDS FROM THE
OFFERING (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY BEAR TO THE TOTAL
UNDERWRITING DISCOUNTS AND COMMISSIONS RECEIVED BY THE PURCHASERS, IN EACH CASE
AS SET FORTH IN THE OFFERING MEMORANDUM.  THE RELATIVE FAULT SHALL BE DETERMINED
BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A
MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY ON THE ONE HAND OR
THE PURCHASERS ON THE OTHER AND THE PARTIES' RELATIVE INTENT, KNOWLEDGE, ACCESS
TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR
OMISSION.  THE COMPANY AND THE PURCHASERS AGREE THAT IT WOULD NOT BE JUST AND
EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SUBSECTION (D) WERE DETERMINED BY PRO
RATA ALLOCATION (EVEN IF THE PURCHASERS WERE TREATED AS ONE ENTITY FOR SUCH
PURPOSE) OR BY ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE
EQUITABLE CONSIDERATIONS REFERRED TO ABOVE IN THIS SUBSECTION (D).  THE AMOUNT
PAID OR PAYABLE BY AN INDEMNIFIED PARTY AS A RESULT OF THE LOSSES, CLAIMS,
DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) REFERRED TO ABOVE IN THIS
SUBSECTION (D) SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING
ANY SUCH ACTION OR CLAIM.  NOTWITHSTANDING THE PROVISIONS OF THIS SUBSECTION
(D), NO PURCHASER SHALL BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE
AMOUNT BY WHICH THE TOTAL PRICE AT WHICH THE SECURITIES UNDERWRITTEN BY IT AND
DISTRIBUTED TO INVESTORS WERE OFFERED TO INVESTORS EXCEEDS THE AMOUNT OF ANY
DAMAGES WHICH SUCH PURCHASER HAS OTHERWISE BEEN REQUIRED TO PAY BY REASON OF
SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION. THE
PURCHASERS' OBLIGATIONS IN THIS SUBSECTION (D) TO CONTRIBUTE ARE SEVERAL IN
PROPORTION TO THEIR RESPECTIVE UNDERWRITING OBLIGATIONS AND NOT JOINT.


THE OBLIGATIONS OF THE COMPANY UNDER THIS SECTION 8 SHALL BE IN ADDITION TO ANY
LIABILITY WHICH THE COMPANY MAY OTHERWISE HAVE AND SHALL EXTEND, UPON THE SAME
TERMS AND CONDITIONS, TO EACH PERSON, IF ANY, WHO CONTROLS ANY PURCHASER WITHIN
THE MEANING OF THE ACT; AND THE OBLIGATIONS OF THE PURCHASERS UNDER THIS SECTION
8 SHALL BE IN ADDITION TO ANY LIABILITY WHICH THE RESPECTIVE PURCHASERS MAY
OTHERWISE HAVE AND SHALL EXTEND, UPON THE SAME TERMS AND CONDITIONS, TO EACH
OFFICER AND DIRECTOR OF THE COMPANY AND TO EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE ACT.


  IF ANY PURCHASER SHALL DEFAULT IN ITS OBLIGATION TO PURCHASE THE SECURITIES
WHICH IT HAS AGREED TO PURCHASE HEREUNDER, YOU MAY IN YOUR DISCRETION ARRANGE
FOR YOU OR ANOTHER PARTY OR OTHER PARTIES TO PURCHASE SUCH SECURITIES ON THE
TERMS CONTAINED HEREIN.  IF WITHIN THIRTY‑SIX HOURS AFTER SUCH DEFAULT BY ANY
PURCHASER YOU DO NOT ARRANGE FOR THE PURCHASE OF SUCH SECURITIES, THEN THE
COMPANY SHALL BE ENTITLED TO A FURTHER PERIOD OF THIRTY‑SIX HOURS WITHIN WHICH
TO PROCURE ANOTHER PARTY OR OTHER PARTIES SATISFACTORY TO YOU TO PURCHASE SUCH
SECURITIES ON SUCH TERMS.  IN THE EVENT THAT, WITHIN THE RESPECTIVE PRESCRIBED
PERIODS, YOU NOTIFY THE COMPANY THAT YOU HAVE SO ARRANGED FOR THE PURCHASE OF
SUCH SECURITIES, OR THE COMPANY NOTIFIES YOU THAT IT HAS SO ARRANGED FOR THE
PURCHASE OF SUCH SECURITIES, YOU OR THE COMPANY SHALL HAVE THE RIGHT TO POSTPONE
THE TIME OF DELIVERY FOR A PERIOD OF NOT MORE THAN SEVEN DAYS, IN ORDER TO
EFFECT WHATEVER CHANGES MAY THEREBY BE MADE NECESSARY IN THE OFFERING
MEMORANDUM, OR IN ANY OTHER DOCUMENTS OR ARRANGEMENTS, AND THE COMPANY AGREES TO
PREPARE PROMPTLY ANY AMENDMENTS TO THE OFFERING MEMORANDUM WHICH IN YOUR OPINION
MAY THEREBY BE MADE NECESSARY.  THE TERM “PURCHASER” AS USED IN THIS AGREEMENT
SHALL INCLUDE ANY PERSON SUBSTITUTED UNDER THIS SECTION WITH LIKE EFFECT AS IF
SUCH PERSON HAD ORIGINALLY BEEN A PARTY TO THIS AGREEMENT WITH RESPECT TO SUCH
SECURITIES.


IF, AFTER GIVING EFFECT TO ANY ARRANGEMENTS FOR THE PURCHASE OF THE SECURITIES
OF A DEFAULTING PURCHASER OR PURCHASERS BY YOU AND THE COMPANY AS PROVIDED IN
SUBSECTION (A) ABOVE, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SECURITIES WHICH
REMAINS UNPURCHASED DOES NOT EXCEED ONE‑ELEVENTH OF THE AGGREGATE PRINCIPAL
AMOUNT OF ALL THE SECURITIES, THEN THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE
EACH NON‑DEFAULTING PURCHASER TO PURCHASE THE PRINCIPAL AMOUNT OF SECURITIES
WHICH SUCH PURCHASER AGREED TO PURCHASE HEREUNDER AND, IN ADDITION, TO REQUIRE
EACH NON‑DEFAULTING PURCHASER TO PURCHASE ITS PRO RATA SHARE (BASED ON THE
PRINCIPAL AMOUNT OF SECURITIES WHICH SUCH PURCHASER AGREED TO PURCHASE
HEREUNDER) OF THE SECURITIES OF SUCH DEFAULTING PURCHASER OR PURCHASERS FOR
WHICH SUCH ARRANGEMENTS HAVE NOT BEEN MADE; BUT NOTHING HEREIN SHALL RELIEVE A
DEFAULTING PURCHASER FROM LIABILITY FOR ITS DEFAULT.


IF, AFTER GIVING EFFECT TO ANY ARRANGEMENTS FOR THE PURCHASE OF THE SECURITIESOF
A DEFAULTING PURCHASER OR PURCHASERS BY YOU AND THE COMPANY AS PROVIDED IN
SUBSECTION (A) ABOVE, THE AGGREGATE PRINCIPAL AMOUNT OF SECURITIES WHICH REMAINS
UNPURCHASED EXCEEDS ONE‑ELEVENTH OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL THE
SECURITIES, OR IF THE COMPANY SHALL NOT EXERCISE THE RIGHT DESCRIBED IN
SUBSECTION (B) ABOVE TO REQUIRE NON‑DEFAULTING PURCHASERS TO PURCHASE SECURITIES
OF A DEFAULTING PURCHASER OR PURCHASERS, THEN THIS AGREEMENT SHALL THEREUPON
TERMINATE, WITHOUT LIABILITY ON THE PART OF ANY NON‑DEFAULTING PURCHASER OR THE
COMPANY, EXCEPT FOR THE EXPENSES TO BE BORNE BY THE COMPANY AND THE PURCHASERS
AS PROVIDED IN SECTION 6 HEREOF AND THE INDEMNITY AND CONTRIBUTION AGREEMENTS IN
SECTION 8 HEREOF; BUT NOTHING HEREIN SHALL RELIEVE A DEFAULTING PURCHASER FROM
LIABILITY FOR ITS DEFAULT.


THE RESPECTIVE INDEMNITIES, AGREEMENTS, REPRESENTATIONS, WARRANTIES AND OTHER
STATEMENTS OF THE COMPANY AND THE SEVERAL PURCHASERS, AS SET FORTH IN THIS
AGREEMENT OR MADE BY OR ON BEHALF OF THEM, RESPECTIVELY, PURSUANT TO THIS
AGREEMENT, SHALL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF ANY
INVESTIGATION (OR ANY STATEMENT AS TO THE RESULTS THEREOF) MADE BY OR ON BEHALF
OF ANY PURCHASER OR ANY CONTROLLING PERSON OF ANY PURCHASER, OR THE COMPANY, OR
ANY OFFICER OR DIRECTOR OR CONTROLLING PERSON OF THE COMPANY, AND SHALL SURVIVE
DELIVERY OF AND PAYMENT FOR THE SECURITIES.


IF THIS AGREEMENT SHALL BE TERMINATED PURSUANT TO SECTION 9 HEREOF, THE COMPANY
SHALL NOT THEN BE UNDER ANY LIABILITY TO ANY PURCHASER EXCEPT AS PROVIDED IN
SECTIONS 6 AND 8 HEREOF; BUT, IF FOR ANY OTHER REASON, THE SECURITIES ARE NOT
DELIVERED BY OR ON BEHALF OF THE COMPANY AS PROVIDED HEREIN, THE COMPANY WILL
REIMBURSE THE PURCHASERS THROUGH YOU FOR ALL OUT‑OF‑POCKET EXPENSES APPROVED IN
WRITING BY YOU, INCLUDING FEES AND DISBURSEMENTS OF COUNSEL, REASONABLY INCURRED
BY THE PURCHASERS IN MAKING PREPARATIONS FOR THE PURCHASE, SALE AND DELIVERY OF
THE SECURITIES, BUT THE COMPANY SHALL THEN BE UNDER NO FURTHER LIABILITY TO ANY
PURCHASER EXCEPT AS PROVIDED IN SECTIONS 6 AND 8 HEREOF.


IN ALL DEALINGS HEREUNDER, YOU SHALL ACT ON BEHALF OF EACH OF THE PURCHASERS,
AND THE PARTIES HERETO SHALL BE ENTITLED TO ACT AND RELY UPON ANY STATEMENT,
REQUEST, NOTICE OR AGREEMENT ON BEHALF OF ANY PURCHASER MADE OR GIVEN BY YOU
JOINTLY.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail, telex or facsimile
transmission to you as the representatives in care of Goldman, Sachs & Co., 85
Broad Street, New York, New York 10004, Attention: Registration Department; and
if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to the address of the Company set forth in the Offering Memorandum,
Attention: General Counsel; provided, however, that any notice to a Purchaser
pursuant to Section 8(c) hereof shall be delivered or sent by mail, telex or
facsimile transmission to such Purchaser at its address set forth in its
Purchasers' Questionnaire, or telex constituting such Questionnaire, which
address will be supplied to the Company by you upon request.  Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.


THIS AGREEMENT SHALL BE BINDING UPON, AND INURE SOLELY TO THE BENEFIT OF, THE
PURCHASERS, THE COMPANY AND, TO THE EXTENT PROVIDED IN SECTIONS 8 AND 10 HEREOF,
THE OFFICERS AND DIRECTORS OF THE COMPANY AND EACH PERSON WHO CONTROLS THE
COMPANY OR ANY PURCHASER, AND THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS,
SUCCESSORS AND ASSIGNS, AND NO OTHER PERSON SHALL ACQUIRE OR HAVE ANY RIGHT
UNDER OR BY VIRTUE OF THIS AGREEMENT. NO PURCHASER OF ANY OF THE SECURITIES FROM
ANY PURCHASER SHALL BE DEEMED A SUCCESSOR OR ASSIGN BY REASON MERELY OF SUCH
PURCHASE.


TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT.


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.


THIS AGREEMENT MAY BE EXECUTED BY ANY ONE OR MORE OF THE PARTIES HERETO IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL
SUCH RESPECTIVE COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME
INSTRUMENT.


THE COMPANY IS AUTHORIZED, SUBJECT TO APPLICABLE LAW, TO DISCLOSE ANY AND ALL
ASPECTS OF THIS POTENTIAL TRANSACTION THAT ARE NECESSARY TO SUPPORT ANY U.S.
FEDERAL INCOME TAX BENEFITS EXPECTED TO BE CLAIMED WITH RESPECT TO SUCH
TRANSACTION, AND ALL MATERIALS OF ANY KIND (INCLUDING TAX OPINIONS AND OTHER TAX
ANALYSES) RELATED TO THOSE BENEFITS, WITHOUT THE PURCHASERS IMPOSING ANY
LIMITATION OF ANY KIND.


If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and the Company. 
It is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.

Very truly yours,

THE CLOROX COMPANY

By:/s/ Charles R. Conradi                    
      Name: Charles R. Conradi
      Title: Vice President - Tax and Treasurer

Accepted as of the date hereof:

Citigroup Global Markets Inc.


By:  /s/ H. Allen Bouch                                   

       Name:  H. Allen Bouch
       Title: Managing Director

Goldman, Sachs & Co.


By:  /s/ (illegible)                                            

       (Goldman, Sachs & Co.)

J.P. Morgan Securities Inc.


By:  /s/ Robert Bottamedi                                

       Name: Robert Bottamedi
       Title: Vice President

            On behalf of each of the Purchasers.


SCHEDULE I




Series of Securities


Purchase Price


Purchaser

Principal Amount of Series to be Purchased

Floating Rate Notes due

         December 2007



99.650%



Citigroup Global Markets Inc.

$135,833,000.00

Goldman, Sachs & Co.

$135,834,000.00

J.P. Morgan Securities Inc.

$135,833,000.00

Banc of America Securities LLC

$21,250,000.00

Wachovia Capital Markets, LLC

$21,250,000.00

BNP Paribas Securities Corp.

$12,500,000.00

ING Financial Markets LLC

$10,000,000.00

Morgan Stanley & Co. Incorporated

$10,000,000.00

Calyon Securities (USA) Inc.

$6,250,000.00

Mitsubishi Securities International plc

$6,250,000.00

Robert Van Securities, Inc.

$5,000,000.00

4.20% Senior Notes due

         January 2010



 99.312%



Citigroup Global Markets Inc.

$156,209,000.00

Goldman, Sachs & Co.

$156,208,000.00

J.P. Morgan Securities Inc.

$156,208,000.00

Banc of America Securities LLC

$24,438,000.00

Wachovia Capital Markets, LLC

$24,437,000.00

BNP Paribas Securities Corp.

$14,375,000.00

ING Financial Markets LLC

$11,500,000.00

Morgan Stanley & Co. Incorporated

$11,500,000.00

Calyon Securities (USA) Inc.

$7,188,000.00

Mitsubishi Securities International plc

$7,187,000.00

Robert Van Securities, Inc.

$5,750,000.00

5.00% Senior Notes due

          January 2015



99.035%



Citigroup Global Markets Inc.

$156,208,000.00

Goldman, Sachs & Co.

$156,208,000.00

J.P. Morgan Securities Inc.

$156,209,000.00

Banc of America Securities LLC

$24,437,000.00

Wachovia Capital Markets, LLC

$24,438,000.00

BNP Paribas Securities Corp.

$14,375,000.00

ING Financial Markets LLC

$11,500,000.00

Morgan Stanley & Co. Incorporated

$11,500,000.00

Calyon Securities (USA) Inc.

$7,187,000.00

Mitsubishi Securities International plc

$7,188,000.00

Robert Van Securities, Inc.

$5,750,000.00




SCHEDULE II



Material Contracts



Long-Term Compensation Program dated October 21, 1987, amended November 17,
1993, which was adopted by the shareholders at the Company’s annual meeting of
shareholders on November 17, 1993;



Agreement between Henkel KGaA and the Company dated June l8, l981;



Agreement between Henkel GmbH (now Henkel KGaA) and the Company dated July 3l,
l974;



Agreement between Henkel KGaA and the Company dated July 16, 1986;



Agreement between Henkel KGaA and the Company dated March 18, 1987;



Supplemental Executive Retirement Plan Restated;



1993 Directors’ Stock Option Plan dated November 17, 1993, which was adopted by
the shareholders at the Company’s annual meeting of shareholders on November 17,
1993;



Officer Employment Agreement (form);



Officer Employment Agreement (form);



Officer Change of Control Employment Agreement (form);



Officer Change of Control Employment Agreement (form);



Non-Qualified Deferred Compensation Plan adopted as of January 1, 1996 and
amended and restated as of July 20, 2004;



The Clorox Company 1995 Performance Unit Plan;



The Clorox Company 1996 Stock Incentive Plan, which was adopted by the
shareholders at the Company’s annual meeting of shareholders on November 28,
2001, amended and restated as of July 20, 2004;



The Clorox Company Executive Incentive Compensation Plan, adopted in 1996,
re-adopted in 2001, and amended and restated as of July 20, 2004;



The Clorox Company Independent Directors’ Stock-Based Compensation Plan;



Agreement between Henkel KGaA and the Company dated November 2, 1999;



The Clorox Company Annual Incentive Plan (formerly named The Clorox Company
Management Incentive Compensation Plan), amended and restated as of July 20,
2004;



Agreement between The Clorox Company and G. Craig Sullivan, dated effective as
of November 1, 2001;



Agreement between HC Investments, Inc. and the Company dated July 16, 2003;



The Clorox Company 1996 Stock Incentive Plan Restricted Stock Unit Award
Agreement entered into by The Clorox Company and Gerald E. Johnston, dated
effective as of July 15, 2003;



The Severance Pay Plan for Level 2 and Level 3 Executives effective as of July
1, 2004;



Share Exchange Agreement dated as of October 6, 2004 by and among the Company,
Henkel KGaA and HC Investments, Inc.;



The Company’s 1993 Directors' Stock Option Plan as amended and restated
September 15, 2004;



Form of Option Award under the Company’s 1993 Directors' Stock Option Plan as
amended and restated September 15, 2004;



The Company’s 1996 Stock Incentive Plan as amended and restated September 15,
2004;



Form of Option Award under the Company’s 1996 Stock Incentive Plan as amended
and restated September 15, 2004;



Form of Performance Unit Award under the Company’s 1996 Stock Incentive Plan as
amended and restated September 15, 2004;



Form of Award under the Company’s Executive Incentive Compensation Plan, adopted
in 1996, re-adopted in 2001, and amended and restated as of July 20, 2004;



Commercial Paper Dealer Agreement between The Clorox Company, as Issuer and Banc
of America Securities LLC, as Dealer;



Commercial Paper Dealer Agreement between The Clorox Company, as Issuer and
Citigroup Global Markets Inc., as Dealer;



Commercial Paper Dealer Agreement between The Clorox Company, as Issuer and
Goldman, Sachs & Co., as Dealer;



Commercial Paper Dealer Agreement between The Clorox Company, as Issuer and J.
P. Morgan Securities Inc., as Dealer;



Issuing and Paying Agency Agreement by and between The Clorox Company and
JPMorgan Trust Company, National Association; and



$2.1 billion Credit Agreement entered into among the Company, JPMorgan Chase
Bank, N.A. as Administrative Agent and Bank, Citicorp North America, Inc. as
Administrative Agent and Servicing Agent and Goldman Sachs Credit Partners L.P.
as Syndication Agent.






ANNEX I

(1)        The Securities have not been and will not be registered under the Act
and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except in accordance with Regulation S under
the Act or pursuant to an exemption from the registration requirements of the
Act.  Each Purchaser represents that it has offered and sold the Securities, and
will offer and sell the Securities (i) as part of their distribution at any time
and (ii) otherwise until 40 days after the later of the commencement of the
offering and the Time of Delivery, only in accordance with Rule 903 of
Regulation S or Rule 144A under the Act.  Accordingly, each Purchaser agrees
that neither it, its affiliates nor any persons acting on its or their behalf
has engaged or will engage in any directed selling efforts with respect to the
Securities, and it and they have complied and will comply with the offering
restrictions requirement of Regulation S.  Each Purchaser agrees that, at or
prior to confirmation of sale of Securities (other than a sale pursuant to Rule
144A), it will have sent to each distributor, dealer or person receiving a
selling concession, fee or other remuneration that purchases Securities from it
during the restricted period a confirmation or notice to substantially the
following effect:

            “The Securities covered hereby have not been registered under the
U.S. Securities Act of 1933 (the “Securities Act”) and may not be offered and
sold within the United States or to, or for the account or benefit of, U.S.
persons (i) as part of their distribution at any time or (ii) otherwise until 40
days after the later of the commencement of the offering and the closing date,
except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act.  Terms used above have the meaning given to
them by Regulation S.”

Terms used in this paragraph have the meanings given to them by Regulation S.

Each Purchaser further agrees that it has not entered and will not enter into
any contractual arrangement with respect to the distribution or delivery of the
Securities, except with its affiliates or with the prior written consent of the
Company.

(2)        Notwithstanding the foregoing, Securities in registered form may be
offered, sold and delivered by the Purchasers in the United States and to
U.S. persons pursuant to Section 3 of this Agreement without delivery of the
written statement required by paragraph (1) above.

(3)        Each initial purchaser has represented, warranted and agreed that:
(i) it has not offered or sold and, prior to the expiry of a period of six
months from the Closing date, will not offer or sell any notes to persons in the
United Kingdom except to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or agent)
for the purposes of their businesses or otherwise in circumstances which have
not resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the Public Offers of Securities Regulations 1995; (ii) it
has only communicated or caused to be communicated and will only communicate or
cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of section 21 of the Financial Services and Markets
Act 2000 ("FSMA")) received by it in connection with the issue or sale of any
notes in circumstances in which section 21(1) of the FSMA does not apply to the
Issuer; and (iii) it has complied and will comply with all applicable provisions
of the FSMA with respect to anything done by it in relation to the notes in,
from or otherwise involving the United Kingdom.

(4)        Each Purchaser agrees that it will not offer, sell or deliver any of
the Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions.  Each Purchaser
understands that no action has been taken to permit a public offering in any
jurisdiction outside the United States where action would be required for such
purpose.  Each Purchaser agrees not to cause any advertisement of the Securities
to be published in any newspaper or periodical or posted in any public place and
not to issue any circular relating to the Securities, except in any such case
with the Representatives’ express written consent and then only at its own risk
and expense.





